                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                             CASE NO.: 8:18-cv-02608-SDM-AAS

HEALTHPLAN SERVICES, INC.,

       Plaintiff,

v.

RAKESH DIXIT,
FERON KUTSOMARKOS,
E-INTEGRATE, INC.,
KNOWMENTUM, INC, and
MEDIA SHARK PRODUCTIONS, INC.,

      Defendants.
___________________________________/

                            JOINT NOTICE OF COMPLIANCE

       The parties, through their respective undersigned attorneys, hereby provide this Joint

Notice of Compliance pursuant to the Court’s Orders (ECF Nos. 198 & 199, “Orders”),

directing the parties to hold a weekly in-person meet and confer in order to resolve the parties’

ongoing discovery disputes.

       Pursuant to the Court’s Order D.E. 198, par. 8, an in-person meet and confer was held

as follows:

              1. Time/Place: Monday, October 21, 2019, 10:00 a.m. ET at the offices of

                 Brinks, Gilson & Lione, 401 E. Jackson St., Suite 3500, Tampa, FL 33602.

              2. In-Person Attendees: Dustin Deese (Counsel for Defendants Rakesh Dixit,

                 E-Integrate, Inc., Knowmentum, Inc., and Media Shark Productions, Inc.),

                 Shyamie Dixit, Jr., (Counsel for Defendants Feron Kutsomarkos, E-Integrate,


                                               1
       Inc., Defendants), Alejandro J. Fernandez, and Stephen J. Leahu (Counsel for

       Plaintiff HealthPlan Services, Inc.).

   3. Video Attendees: Evi T. Christou (Counsel for HealthPlan Services, Inc.).

   4. Duration of Meeting: The meeting commenced at approximately 10:00 a.m.

       and concluded at approximately 11:25 a.m.

The parties discussed the following discovery issues:

   1. HealthPlan’s Attorneys’ Eyes Only Designations:              Lead counsel for

   HealthPlan and the Kutsomarkos Defendants discussed the Attorneys’ Eyes Only

   designations for HealthPlan’s Copyrighted Videos and Scripts and certain financial

   documents evidencing payments from HealthPlan to E-Integrate and MediaShark.

   HealthPlan agreed to limit the Attorneys’ Eyes Only designations for these specific

   documents to Confidential.

   2. HealthPlan’s Damages Related Positions: Lead counsel for HealthPlan and

   the Kutsomarkos Defendants discussed HealthPlan’s damages production pursuant

   to Fed. R. Civ. P. 26 and requests for production, generally. HealthPlan contends

   that (1) it has produced documents identified to date, and identified those

   documents with specificity in its requests to document requests; and (2) this Court

   has already held that HealthPlan need not specify all damages related information

   before it has made such calculations in connection with HealthPlan’s expert reports,

   which are not due until December 18, 2019.

       The Kutsomarkos Defendants assert that HealthPlan must produce discovery

   regarding each category of damages claimed, for example: Per HealthPlan’s First



                                       2
Amended Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1), served April 17,

2019, and its Second Amended Initial Disclosures Pursuant to Fed. R. Civ. P.

26(a)(1), served August 19, 2019: HealthPlan claimed, relating to the eight (8)

counts of its First Amended Complaint, compensatory damages in connection with

each count; lost profits in connection with each count; unjust enrichment and

disgorgement of Defendants’ gains, profits, savings, and advantages realized by

Defendants, including without limitation avoided software development costs, in

connection with each count; exemplary and punitive damages; reasonable royalties

in connection with trade secret counts; statutory damages in connection with

Defendants’ willful copyright infringement; and, costs and reasonable attorney’s

fees incurred in connection with all counts. HealthPlan must produce documents

or other evidentiary material “as under Rule 34” on which each computation is

based and it must include those materials bearing on the nature and extent of the

injuries it suffered.

    In addition, the Kutsomarkos Defendants assert that, given HealthPlan’s

position argued before the Court during the October 17, 2019 discovery conference,

and the resultant favorable ruling of the Court denying the production of the 2018

code – HealthPlan’s alleged damages are limited to the time before the

implementation of HealthPlan’s 2018 version of the ExchangeLink system. The

parties should immediately submit a stipulated order reflecting this reality as this

temporal limitation bears on the scope of discovery, evidentiary relevance, and

other considerations critical to effective trial preparation. Otherwise, Defendants



                                   3
will be forced to file a motion requesting this limiting order under judicial estoppel

and other applicable doctrines.

   Lead counsel reached an impasse on this issue but will discuss it further at the

next weekly meet and confer.

3. HealthPlan’s Privilege Log: Lead counsel for HealthPlan and the

Kutsomarkos Defendants discussed amending HealthPlan’s privilege log to include

pre-filing communications between HealthPlan’s counsel and Dr. Michael

Bojkovic/Perfect Clarity’s attorneys. HealthPlan agreed to amend its privilege log

to incorporate by reference the privilege log related to the Bojkovic v. Dixit action.

   The Kutsomarkos Defendants also asserted that HealthPlan produce documents

covered by the HPS-Bojkovic common-interest agreement. Lead counsel reached

an impasse on this issue but will discuss it further at the next weekly meet and

confer.

4. HealthPlan’s E-mail Collection and Production Efforts: Lead counsel for

HealthPlan and the Kutsomarkos Defendants discussed HealthPlan’s ongoing

efforts to collect and produce e-mails pursuant to Defendants’ proposed custodians

and search terms. Alejandro Fernandez provided Shyamie Dixit a chart comprising

the total number of hits of e-mails identified by the proposed search terms for each

custodian and indicated that the proposed search terms must be narrowed due to the

voluminous amount of e-mails with hits thus far. Shyamie Dixit indicated he would

consult with his clients and narrow the search terms. Once the search terms are

narrowed to a proportional number, and the scope of the e-mails to be reviewed is



                                    4
           ascertained, HealthPlan will be in a position to provide a specific timeline for the

           production of such e-mails.

           5. E-Integrate & Kutsomarkos’ Initial Disclosures: Lead counsel for

           HealthPlan and the Kutsomarkos Defendants discussed E-Integrate and

           Kutsomarkos’ failure to amend their Rule 26 initial disclosures to contain contact

           information for certain individuals and entities referenced therein. Shyamie Dixit

           indicated he would confer with E-Integrate and Feron Kutsomarkos to determine

           the extent to which they can further amend their initial disclosures.

           6. Inspection of Computer Code: Lead counsel for HealthPlan and the

           Kutsomarkos Defendants discussed scheduling inspection of HealthPlan’s

           ExchangeLink® code. Shyamie Dixit indicated he would consult with his expert

           regarding availability and will propose dates to HealthPlan so the parties can

           schedule a date for the computer code inspection.

    Lead counsel Alejandro Fernandez, Dustin Deese and Shyamie Dixit also discussed the

location, time and weekday on which the weekly in-person meet and confers were to take place

pursuant to the Court’s Order, D.E. 199, par. 2. Lead counsel selected the following convenient

dates and times for the weekly in-person meet and confers to take place in November, although

not on the same weekday or time due to lead counsels’ variable availability:

           1. October 30, 2019 at 1:30 p.m. EST at the office of Dixit Law Firm.

           2. November 8, 2019 at 10:00 a.m. EST at the offices of Brinks Gilson & Lione.

           3. November 13, 2019 at 10:00 a.m. EST at the office of Dixit Law Firm.




                                               5
           4. November 20, 2019 at 10:00 a.m. EST and the offices of Brinks Gilson &

              Lione.

           5. November 26, 2019 at 10:00 a.m. EST and the office of Dixit Law Firm.

    To the extent discovery disputes still remain at the November 26, 2019 meet and confer,

lead counsel will agree and identify dates in December for additional weekly in-person meet

and confers in another joint notice. If lead counsel cannot agree to a schedule of weekly in-

person meet and confer dates in December, the parties will meet every Friday at 3:00 p.m. in

one of the conference rooms outside Tampa Courtroom 10B.




Dated: October 21, 2019                                    Respectfully Submitted,


 /s/ Dustin D. Deese
 Dustin D. Deese (FBN: 063441)                       /s/ Evi T. Christou _
 P.O. Box 172-                                       Alejandro J. Fernandez (FBN: 32221)
 Dade City, Florida 33526                            Stephen J. Leahu (FBN: 54037)
 E-mail: dustin@deeselegal.com                       BRINKS GILSON & LIONE
                                                     SunTrust Financial Centre, Suite 3500
 Justin L. Dees (FBN: 48033)                         401 E. Jackson Street
 Jeffrey W. Gibson (FBN: 568074)                     Tampa, FL 33602
 Thomas R. Farrior (FBN: 111965)                     E-mail: afernandez@brinksgilson.com
 MacFarlane, Ferguson & McMullen                     E-mail: sleahu@brinksgilson.com
 201 N. Franklin Street, Suite 2000                  Telephone No. (813) 275-5020
 Tampa, FL 33602                                     Telefacsimile No. (813) 275-5021
 E-mail: jg@macfar.com
 E-mail: trf@macfar.com                              William H. Frankel (IL No. 3127933)
 E-mail: jdees@macfar.com                            Admitted Pro Hac Vice
 Telephone No. (813) 273-4200                        Andrew J. Avsec (IL No. 6292313)
 Telefacsimile No. (813) 273-4396                    Admitted Pro Hac Vice
                                                     BRINKS GILSON & LIONE
 Attorneys for Defendants Rakesh Dixit,              NBC Tower, Suite 3600
 E-Integrate, Inc., Knowmentum, Inc., and            455 N. Cityfront Plaza Drive
 Media Shark Productions, Inc.                       Chicago, Illinois 60611
                                                     E-mail: aavsec@brinksgilson.com


                                             6
                                       E-mail: wfrankel@brinksgilson.com
/s/Shyamie Dixit                       Telephone No. (312) 321-4200
Shyamie Dixit, Jr. (FBN: 719684)       Telefacsimile No. (312) 321-4299
Robert L. Vessel (FBN: 314536)
3030 N. Rocky Point Drive West,        Evi T. Christou (D.C. Bar No.1600066)
Suite 260                              Admitted Pro Hac Vice
Tampa, FL 33607                        BRINKS GILSON & LIONE, P.C.
E-mail: sdixit@dixitlaw.com            1775 Pennsylvania Ave., NW, Suite 900
E-mail: rvessel@dixitlaw.com           Washington, D.C. 20006
Telephone No. (813) 252-3999           E-mail: echristou@brinksgilson.com
Telefacsimile No. (813) 252-3997       Telephone No. (202) 296-6923
                                       Facsimile No. (202) 296-8701
Attorneys for Defendants Feron
Kutsomarkos and                        Attorneys for Plaintiffs
co-counsel for E-Integrate, Inc.       HealthPlan Services, Inc.




                                   7
                                CERTIFICATE OF SERVICE

        I HEREBY certify that on October 21, 2019, I electronically filed the foregoing

document with the Clerk of the Court CM/ECF, which will send notification of this filing to

all counsel of record in this action.

                                                    /s/ Evi T. Christou




                                              8
